

Exhibit 10.1
ELEVENTH LOAN DOCUMENTS MODIFICATION AGREEMENT
THIS ELEVENTH LOAN DOCUMENTS MODIFICATION AGREEMENT (this “Amendment”) is made
and entered into as of the 21st day of March, 2018, by and among PRGX GLOBAL,
INC., a Georgia corporation (“PRGX”), PRGX USA, INC., a Georgia corporation
(“PRG-USA”) (PRGX and PRG-USA are each individually, a “Borrower”, and
collectively, the “Borrowers”), each of the Subsidiaries of PRGX listed as a
“Guarantor” on the signature pages hereto (each such Subsidiary individually, a
“Guarantor”, and collectively, the “Guarantors”), and SUNTRUST BANK, as
Administrative Agent, the sole Lender and Issuing Bank.
BACKGROUND STATEMENT
WHEREAS, Borrowers have entered into that certain Amended and Restated Revolving
Credit Agreement, dated as of December 23, 2014 (as may have been and may be
subsequently amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement), with the Administrative Agent, the issuing bank thereunder and the
lenders from time to time party thereto (the “Lenders”); and
WHEREAS, Borrowers and Guarantors have entered into various other instruments,
agreements, documents and writings in connection with the Credit Agreement (as
may have been and may be subsequently amended, restated, supplemented or
otherwise modified from time-to-time, collectively, the “Loan Documents”); and
WHEREAS, Borrowers have requested that the Credit Agreement be amended in
certain respects as herein provided in order to clarify or modify certain
existing provisions contained therein, and in connection therewith,
Administrative Agent, the Issuing Bank and the Lenders have requested that the
Credit Agreement also be amended in certain further respects as herein provided,
all as more specifically set forth herein; and
WHEREAS, the parties hereto are willing to amend the Credit Agreement as
aforesaid, provided, however, that Borrowers and Guarantors fully comply with
the provisions of this Amendment; and
WHEREAS, Guarantors are willing to reaffirm the covenants, representations and
warranties set forth in the Subsidiary Guaranty Agreement.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, Borrowers, Guarantors, Administrative Agent,
the sole Lender and Issuing Bank agree as follows:
1.    Conditions Precedent. Notwithstanding any other provision of this
Amendment, and without affecting in any manner the rights of Administrative
Agent, the sole Lender or the Issuing


11930055v3

--------------------------------------------------------------------------------




Bank hereunder, it is understood and agreed that this Amendment shall not become
effective, and the Loan Parties shall have no rights under this Amendment, until
Administrative Agent shall have received:
(i)    fully executed counterparts to this Amendment from the Loan Parties; and
(ii)    reimbursement or payment of all its reasonable out-of-pocket expenses
incurred in connection with this Amendment (including, without limitation,
reasonable fees, charges and disbursements of counsel to Administrative Agent).
2.    Modification of Credit Agreement. The Credit Agreement is hereby amended,
effective as of the date hereof by amending and restating the definition of
“Consolidated Adjusted EBITDA” set forth in Section 1.1, as follows:
“Consolidated Adjusted EBITDA” shall mean, for PRGX and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, and (D) (1) solely with respect to any portion of 2017
included in such period, all cash stock-based compensation determined on a
consolidated basis in accordance with GAAP, in each case for such period, and
(2) in all cases, all non-cash stock-based compensation determined on a
consolidated basis in accordance with GAAP, in each case for such period, plus
or minus (iii) to the extent computed in determining Consolidated Net Income for
such period, all non-cash foreign exchange losses or gains, to the extent
related solely to intercompany balances, plus or minus (iv) to the extent
computed in determining Consolidated Net Income for such period, all other
non-cash charges and credits (specifically excluding, but not limited to,
receivable write-offs and write-downs); provided, however, that (x) there shall
be included in determining Consolidated Adjusted EBITDA for any period, without
duplication, the Acquired Adjusted EBITDA of any Acquired Business during such
period, based on the actual Acquired Adjusted EBITDA of such Acquired Business
for such period (including the portion thereof occurring prior to such Permitted
Acquisition) and (y) there may be included an adjustment for unrealized
synergies if reasonably anticipated and determined in good faith, in an amount
not to exceed ten percent (10%) of the Acquired Adjusted EBITDA of the Target.
3.    Ratification and Reaffirmation. Except as herein expressly modified or
amended, all the terms and conditions of the Credit Agreement and the other Loan
Documents are hereby ratified, affirmed, and approved. As of the date hereof and
giving effect to the modifications and amendments hereunder, Borrowers and
Guarantors hereby reaffirm and restate each and every warranty and
representation set forth in any Loan Document, in each case except to the extent
such warranty or representation expressly relates to an earlier date.


2
11930055v3

--------------------------------------------------------------------------------




4.    Reaffirmation of Guaranty. Guarantors hereby ratify, confirm, reaffirm and
covenant that the Subsidiary Guaranty Agreement which they have executed is
validly existing and binding against each of them under the terms of such
Subsidiary Guaranty Agreement. Guarantors hereby reaffirm and restate, as of the
date hereof and giving effect to the modifications and amendments hereunder, all
covenants, representations and warranties set forth in the Subsidiary Guaranty
Agreement, and specifically reaffirm that each of their obligations under the
Subsidiary Guaranty Agreement extend and apply for all purposes to the Credit
Agreement as amended hereby.
5.    No Novation. The parties hereto hereby acknowledge and agree that this
Amendment shall not constitute a novation of the indebtedness evidenced by any
of the Loan Documents, and further that the terms and provisions of the Loan
Documents shall remain valid and in full force and effect except as be herein
modified and amended.
6.    Release. For purposes of this Paragraph 6, the term “Borrower Parties”
shall mean Borrowers and Guarantors collectively and the term “Lender Parties”
shall mean Administrative Agent, Lenders and Issuing Bank, and shall include
each of their respective predecessors, successors and assigns, and each past and
present, direct and indirect, parent, subsidiary and affiliated entity of each
of the foregoing, and each past and present employee, agent, attorney in fact,
attorney at law, representative, officer, director, shareholder, partner and
joint venturer of each of the foregoing, and each heir, executor, administrator,
successor and assign of each of the foregoing; references in this paragraph to
“any” of such parties shall be deemed to mean “any one or more” of such parties;
and references in this sentence to “each of the foregoing” shall mean and refer
cumulatively to each party referred to in this sentence up to the point of such
reference. Each Borrower and each Guarantor hereby acknowledges, represents and
agrees: that, as of the date hereof, Borrowers and Guarantors have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Credit Agreement, the Subsidiary Guaranty
Agreement, the other Loan Documents or the Obligations, or with respect to any
other documents or instruments now or heretofore evidencing, securing or in any
way relating to the Obligations (all of said defenses, setoffs, claims,
counterclaims or causes of action being hereinafter referred to as “Loan Related
Claims”); that, to the extent that Borrowers or Guarantors may be deemed to have
any Loan Related Claims as of the date hereof, Borrowers and Guarantors do
hereby expressly waive, release and relinquish any and all such Loan Related
Claims, whether or not known to or suspected by Borrowers and Guarantors; that
Borrowers and Guarantors shall not institute or cause to be instituted any legal
action or proceeding of any kind based upon any Loan Related Claims; and that
Borrowers and Guarantors shall indemnify, hold harmless and defend all Lender
Parties from and against any and all Loan Related Claims and any and all losses,
damages, liabilities and related reasonable expenses (including reasonable fees,
charges and disbursements of any counsel for any Lender Parties) suffered or
incurred by any Lender Parties as a result of any assertion or allegation by any
Borrower Parties of any Loan Related Claims or as a result of any legal action
related thereto, provided that such indemnity shall not, as to any Lender
Parties, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Lender Parties or (ii) a claim
brought by any Borrower or Guarantor against any Lender Parties for breach in
bad faith of such Lender Parties’ obligations under any Loan Document.
Notwithstanding the foregoing provisions of this Paragraph 8, Borrowers and
Guarantors make no


3
11930055v3

--------------------------------------------------------------------------------




such releases, representations, warranties, standstills or agreements with
respect to any future Loan Related Claims.
7.    Authority. Each Borrower and Guarantor hereby represents and warrants that
the execution, delivery and performance of this Amendment by it has been duly
authorized by all necessary actions of each Borrower and Guarantor, and do not
and will not violate any provision of law, or any writ, order or decree of any
court or governmental authority or agency or any provision of the organizational
documents of any Borrower or Guarantor, and do not and will not, with the
passage of time or the giving of notice, result in a breach of, or constitute a
default or require any consent under, or result in the creation of any Lien upon
any property or assets of any Borrower or Guarantor pursuant to, any law,
regulation, instrument or agreement to which any Borrower or Guarantor is a
party or by which any Borrower or any Guarantor or any of their respective
properties may be subject, bound or affected.
8.    No Waiver or Implication. Borrowers and Guarantors hereby agree that,
except as contemplated by the clarifying amendments to the Credit Agreement
effected by this Amendment, nothing herein shall constitute a waiver by
Administrative Agent or any Lender of any default, whether known or unknown,
which may now exist under the Credit Agreement or any other Loan Document.
Borrowers and Guarantors hereby further agree that no action, inaction or
agreement by Administrative Agent or any Lender, including, without limitation,
any extension, indulgence, waiver, consent or agreement of modification which
may have occurred or have been granted or entered into (or which is now
occurring or is being granted or entered into hereunder or otherwise) with
respect to nonpayment of the Loans or any portion thereof, or with respect to
matters involving security for the Loans, or with respect to any other matter
relating to the Loans, shall require or imply any future extension, indulgence,
waiver, consent or agreement by Administrative Agent or any Lender. Borrowers
and Guarantors hereby acknowledge and agree that Administrative Agent and
Lenders have made no agreement, and are in no way obligated, to grant any future
extension, indulgence, waiver or consent with respect to the Loans or any matter
relating to the Loans.
9.    No Release of Collateral Borrowers and Guarantors further acknowledge and
agree that (x) this Amendment shall in no way occasion a release of any
collateral held by Administrative Agent as security to or for the Loans; and (y)
all collateral held by Administrative Agent as security to or for the Loans
shall continue to secure the Loans.
10.    Strict Compliance. Except as expressly modified hereby, Borrowers and
Guarantors are hereby notified that Administrative Agent, the Issuing Bank and
the Lenders demand that Borrowers and Guarantors strictly comply with the terms
of this Amendment, the Credit Agreement and the other Loan Documents, in each
case, as amended hereby. This notice evidences the intent of Administrative
Agent, the Issuing Bank and the Lenders to rely on the exact terms of this
Amendment and the Credit Agreement and the other Loan Documents, in each case,
as amended hereby.
11.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original hereof and submissible into evidence
and all of which together shall constitute one instrument.


4
11930055v3

--------------------------------------------------------------------------------




12.    Headings. The headings of the paragraphs and other provisions hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.
13.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, Guarantors, Administrative Agent, Lenders, Issuing
Bank and their respective heirs, successors and assigns, whether voluntary by
act of the parties or involuntary by operation of law.
(Signatures on following pages)




5
11930055v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.
Borrowers:


PRGX GLOBAL, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX USA, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




Guarantors:


PRGDS, LLC, a Georgia limited liability company




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGFS, INC., a Delaware corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Eleventh Loan Documents Modification Agreement

--------------------------------------------------------------------------------






PRG INTERNATIONAL, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGTS, LLC, a Georgia limited liability company




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX ASIA, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX AUSTRALIA, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Eleventh Loan Documents Modification Agreement

--------------------------------------------------------------------------------






PRGX BELGIUM, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX BRASIL, LLC, a Georgia limited liability company




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX CANADA, LLC, a Georgia limited liability company




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX EUROPE, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Eleventh Loan Documents Modification Agreement

--------------------------------------------------------------------------------






PRGX FRANCE, INC., a Georgia corporation




By: s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX GERMANY, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX MEXICO, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX NETHERLANDS, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Eleventh Loan Documents Modification Agreement

--------------------------------------------------------------------------------






PRGX NEW ZEALAND, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX PORTUGAL, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX SCANDINAVIA, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX SPAIN, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Eleventh Loan Documents Modification Agreement

--------------------------------------------------------------------------------






PRGX SWITZERLAND, INC., a Georgia corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX TEXAS, INC., a Texas corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX COMMERCIAL LLC, a Georgia limited liability company




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




LAVANTE, INC., a Delaware corporation




By: /s/ Peter Limeri
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




(Signatures continue on following page)


Eleventh Loan Documents Modification Agreement

--------------------------------------------------------------------------------






Administrative Agent, Lender and
Issuing Bank:


SUNTRUST BANK, as Administrative Agent, the sole Lender and Issuing Bank




By: /s/ Mary K Lundin
Name: Mary K Lundin
Title: Director




(End of signatures)
































































Eleventh Loan Documents Modification Agreement